Citation Nr: 0942437	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coalition of the calcaneonavicular of the right foot.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to coalition of the 
calcaneonavicular of the right foot.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include secondary to coalition of the 
calcaneonavicular of the right foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for coalition of 
the calcaneonavicular of the right foot.  The rating decision 
also denied entitlement to service connection for 
disabilities of the left foot and bilateral knees. 

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

Entitlement to service connection for coalition of the 
calcaneonavicular of the right foot was initially denied by 
the RO in an unappealed July 1972 rating decision.  Where the 
claim in question has been finally adjudicated at the RO 
level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Thus, the Board must make an independent determination 
as to whether new and material evidence has been presented to 
reopen the claim before reaching the merits of the service 
connection claim.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for coalition of the calcaneonavicular of the right foot was 
denied in an unappealed July 1972 rating decision.  The 
Veteran attempted to reopen his claim, and was denied in an 
unappealed January 1992 rating decision.  

2.  The evidence received since the January 1992 decision 
does not relate to a necessary element of service connection 
that was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not have a current left foot disorder.

4.  The Veteran does not have a current bilateral knee 
disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for coalition of the 
calcaneonavicular of the right foot.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A left foot disorder was neither incurred in nor 
aggravated by active service or a service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).  

3.  A bilateral knee disorder was neither incurred in nor 
aggravated by active service or a service-connected disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Entitlement to service connection for a foot condition was 
denied in an unappealed July 1972 rating decision.  The RO 
determined that the evidence of record, consisting of the 
Veteran's service treatment records, established that the 
Veteran had a congenital foot condition that had preexisted 
service and had not been aggravated as a result of active 
duty service. 

The Veteran attempted to reopen his claim and was denied in a 
January 1992 rating decision.  He stated in his September 
1991 claim to reopen that his right foot condition had been 
aggravated during active duty service and had required 
surgery in 1972.  No medical evidence or other lay statements 
were submitted in support of the claim.  The RO found that 
new and material evidence had not been submitted and denied 
the claim. 

The evidence received since the January 1992 denial of the 
claim includes records of private treatment for a right foot 
condition and the Veteran's July 2009 hearing testimony.  
This evidence is insufficient to establish a reasonable 
possibility of substantiating the claim.  The additional 
records of treatment and surgery for a right foot condition 
pertain only to an element already established at the time of 
the prior denial, that is, the presence of a current 
disability.  In addition, the Veteran's testimony is 
cumulative and redundant of statements of record at the time 
of the previous rating decision as it reiterates his 
contentions that his preexisting coalition of the 
calcaneonavicular of the right foot was aggravated during 
active duty service.  

Therefore, new and material evidence has not been submitted 
and reopening of the claim is denied.

Service Connection Claims

The Veteran contends that service connection is warranted for 
disabilities of the left foot and bilateral knees as 
secondary to his coalition of the calcaneonavicular of the 
right foot.  He testified in July 2009 that his right foot 
disability forced him to rely on his left foot and overuse 
his knees and has resulted in his current complaints of pain.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.   

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  As the Veteran is not 
service-connected for a right foot condition, service 
connection on a secondary basis for his claimed left foot and 
bilateral knee disabilities is not possible.  

The record contains no medical evidence of a current left 
foot or bilateral knee disability.  While service records 
note diagnoses of pes planus in April 1970 and bilateral 
tarsal coalition in October 1970, to be present as a current 
disability, the claimed condition must be shown at the time 
of the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Thus, the 
findings of a bilateral tarsal coalition and pes planus 
during service cannot serve to show a current disability as 
the Veteran's claim was not received until October 2006, more 
than 30 years after his separation from active duty.  

The Veteran testified at his July 2009 hearing that he 
experiences pain in his left foot and bilateral knees.  While 
he is competent to report current symptomatology, pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Furthermore, while the Veteran 
complained of foot problems to his private physician in June 
2006, no diagnosis or findings specific to the left were 
made.  The Veteran also complained of bilateral leg edema in 
October 2006, but was treated and improved with hypertension 
medication and no findings related to the knees were made.  

The record is therefore negative for competent evidence of 
current left foot or bilateral disabilities.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In a letter issued in April 2007, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  The Veteran also received notice of the 
disability-rating and effective-date elements of the claims 
in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 
  
With respect to the Veteran's claim to reopen, the Court has 
held the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided notice that complies with 
Kent in the April 2007 letter and the August 2007 rating 
decision.  VA has therefore substantially fulfilled its 
specific duties to notify with regard to the Veteran's claim 
to reopen.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to the claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical 
records.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claims 
for service connection for a left foot and bilateral knee 
conditions, but has determined that no such examination or 
opinion is required.  The record contains no competent 
evidence of a current left foot or bilateral knee disability.  
The Veteran testified that he experiences pain in his left 
foot and knees, and while he is competent to report 
observable symptomatology such as pain, as noted above, pain 
alone is not a disability for which service connection can be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Therefore, the record does not contain 
competent signs or symptoms of a disability and a VA 
examination is not required by the duty to assist. 

While a VA medical opinion has not been obtained in 
connection with the claim to reopen, VA has no duty to obtain 
medical examination or opinion because new and material 
evidence has not been received to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(iii) (2009).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
coalition of the calcaneonavicular of the right foot is 
denied.

Entitlement to service connection for a left foot disorder, 
to include as secondary to coalition of the calcaneonavicular 
of the right foot, is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include secondary to coalition of the 
calcaneonavicular of the right foot, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


